Citation Nr: 1100257	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-09 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a compensable rating for service-connected 
hemorrhoids with sessile polyp of the sigmoid colon.

2. Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in January 2007 and 
September 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In September 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board notes that the Veteran filed timely appeals with the 
denials of entitlement to service connection for tinnitus and 
hearing loss in the right ear; however, while the appeal was 
pending, these claims were granted by the RO.  These represent a 
full grant of the appeals, and therefore, the Board does not have 
jurisdiction over these claims at this time. 

Additionally, the Board notes that the Veteran's hearing loss 
rating claim as appealed initially concerned only the rating 
assigned for service-connected left ear hearing loss.  However, 
when the Veteran's right hearing loss was service-connected, the 
disabilities were combined and rated as bilateral hearing loss.  
As this rating change was in effect for the entire appeal period, 
the Board has recharacterized the claim as a rating claim for 
bilateral hearing loss, even though the Veteran has not formally 
appealed the rating assigned for his service-connected right ear 
hearing loss.  As all the relevant evidence relates to both ears, 
the Board sees no prejudice to the Veteran in effecting this 
change. 

The issue of entitlement to a compensable rating for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 1, 2010, prior to promulgation of a decision by the 
Board on the issue of entitlement to a compensable rating for 
service-connected hemorrhoids with sessile polyp of the sigmoid 
colon, the Veteran requested to withdraw his appeal on this 
issue.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant withdrew his claim of entitlement to a 
compensable rating for service-connected hemorrhoids at the 
September 2010 hearing, and as such, there remain no allegations 
of errors of fact or law for appellate consideration for this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the issue of entitlement to a compensable rating for 
service connected hemorrhoids with sessile polyp of the sigmoid 
colon.  This issue is, therefore, dismissed.


ORDER

The issue of entitlement to a compensable rating for service-
connected hemorrhoids with sessile polyp of the sigmoid colon is 
dismissed.


REMAND


VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

Although cognizant of the delay that will result, the Board 
concludes that a remand is warranted with respect to the 
Veteran's bilateral hearing loss claim.  Specifically, at his 
September 2010 hearing, the Veteran testified to high frequency 
hearing loss that he felt was more severe than demonstrated at VA 
examination (he was most recently evaluated in June 2010).  The 
Board observes that the highest frequency of concern in rating 
service-connected hearing loss is 4000 Hz and that the medical 
evidence of record does reflect high decibel thresholds for 4000 
Hz at audiological evaluation.  However, it is not clear to what 
the Veteran is referring when he says high frequency hearing 
loss.  Therefore, the Board determines that the most reasonable 
and least prejudicial action is to remand the case for another VA 
audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
in order to ascertain the current nature 
and severity of his service- connected 
bilateral hearing loss.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  The examiner is 
requested to identify auditory thresholds, 
in decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  Additionally, the 
examiner should note the pure tone 
thresholds for both 6000 and 8000 Hz, and 
comment on any functional impairment 
relative to hearing loss at those decibel 
levels.  A Maryland CNC Test should be 
administered to determine speech 
recognition scores.  

In addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the hearing 
disability in his or her final report, 
including specifically the impact of any 
such effect on the Veteran's 
employability.  The examiner should also 
address whether, and to what extent, the 
Veteran's hearing loss decreases his 
ability to communicate effectively with 
other people.  

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, to include all evidence 
received since the July 2010 supplemental 
statement of the case.  If the claim 
remains denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


